Title: From Benjamin Franklin to John Adams and Arthur Lee, [before 28 December 1778]
From: Franklin, Benjamin
To: Adams, John,Lee, Arthur


Gentn.,
[before December 28, 1778]
Monsieur de Monthieu earnestly requests that his accounts may be finished. The receipts were left here some time since. He also repeats his request to be favoured with the Anchors. As we have refused to sell them, he will if we will send them to him deliver them in America to our order. They may thus go without charge of Freight, we shall oblige him & his vessel which is of force, he says shall take Capt. Livingston and any other of our vessels under her convoy—
Copy of a Letter from Dr. Franklin to the other Commissioners, Mr. Lee and Mr. Adams.—
